

Exhibit 10.2
 


 
FORM OF STOCKHOLDER TENDER AGREEMENT
 
STOCKHOLDER TENDER AGREEMENT (this "Agreement"), dated as of January 5, 2009, is
by and among Endo Pharmaceuticals, a Delaware corporation ("Parent"), [   ], a
Delaware corporation and a direct, wholly-owned Subsidiary of Parent ("Merger
Sub") and [                        ] ("Stockholder")
 
WHEREAS, Stockholder is, as of the date hereof, the record and beneficial owner
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), which meaning will apply for all purposes of this
Agreement) of the number of shares of Common Stock, par value $0.001 (the
"Company Common Stock") of Indevus Pharmaceuticals, Inc., a Delaware corporation
(the "Company"), set forth opposite the name of Stockholder on Schedule I
hereto;
 
WHEREAS, Parent, Merger Sub, and the Company have entered into an Agreement and
Plan of Merger, dated as of the date hereof, in the form attached hereto as
Exhibit A and as may be amended from time to time (the "Merger Agreement"),
which provides, among other things, for Merger Sub to commence a tender offer
for all of the issued and outstanding shares of Company Common Stock (the
"Offer") and, following the completion of the Offer, the merger of Merger Sub
with and into the Company (the "Merger")  upon the terms and subject to the
conditions set forth in the Merger Agreement (capitalized terms used herein
without definition shall have the respective meanings specified in the Merger
Agreement); and
 
WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement and as an inducement and in consideration
therefor,  Stockholder has agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:
 
SECTION 1.     Representations and Warranties of Stockholder.  Stockholder
hereby represents and warrants to Parent and Merger Sub as follows:
 
(a)         Stockholder (i) is the record and beneficial owner of the  shares of
Company Common Stock (together with any shares of Company Common Stock which
such Stockholder may acquire at any time in the future during the term of this
Agreement, the "Shares") set forth opposite Stockholder's name on Schedule I to
this Agreement and (ii) except as set forth in Schedule I to this Agreement,
neither holds nor has any beneficial ownership interest in any other shares of
Company Common Stock or any performance based stock units, restricted stock,
deferred stock units, option (including any granted pursuant to a Company Option
Plan), or warrant to acquire shares of Company Common Stock or other right or
security convertible into or exercisable or exchangeable for shares of Company
Common Stock.
 
(b)         Stockholder has the legal capacity to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.
 
 

--------------------------------------------------------------------------------


 
(c)         This Agreement has been validly executed and delivered by
Stockholder and, assuming this Agreement constitutes a valid and binding
obligation of Parent and Merger Sub,  constitutes the valid and binding
obligation of Stockholder, enforceable against such Stockholder in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, and (ii) that the availability of
the remedy of specific performance or injunctive or other forms of equitable
relief may be subject to equitable defenses and would be subject to the
discretion of the court before which any proceeding therefor may be brought.
 
(d)         Neither the execution and delivery of this Agreement nor the
consummation by Stockholder of the transactions contemplated hereby will result
in a violation of, or a default under, or conflict with, any contract, trust,
commitment, agreement, understanding, arrangement or restriction of any kind to
which Stockholder is a party or by which Stockholder or Stockholder's assets are
bound.   The consummation by Stockholder of the transactions contemplated hereby
will not (i) violate any provision of any judgment, order or decree applicable
to Stockholder or (ii) to the knowledge of the Stockholder, require any consent,
approval, or notice under any statute, law, rule or regulation applicable to
Stockholder other than (x) as required under the Exchange Act and the rules and
regulations promulgated thereunder and (y) where the failure to obtain such
consents or approvals or to make such notifications, would not, individually or
in the aggregate, prevent or materially delay the performance by Stockholder of
any of its obligations under this Agreement.
 
(e)         The Shares and the certificates, if any, representing the Shares
owned by Stockholder are now, and at all times during the term hereof will be,
held by Stockholder, by a nominee or custodian for the benefit of Stockholder or
by the depository under the Offer, free and clear of all liens, claims, security
interests, proxies, voting trusts or agreements, options, rights (other than
community property interests), understandings or arrangements or any other
encumbrances or restrictions whatsoever on title, transfer, or exercise of any
rights of a shareholder in respect of such Shares (collectively,
"Encumbrances"), except for (i) any such Encumbrances arising hereunder (in
connection therewith any restrictions on transfer or any other Encumbrances have
been waived by appropriate consent), (ii) any rights, agreements, understandings
or arrangements which represent a financial interest in cash received upon sale
of the Shares and (iii) Encumbrances imposed by federal or state securities laws
(collectively, "Permitted Encumbrances").
 
SECTION 2.     Representations and Warranties of Parent and Merger Sub.  Each of
Parent and Merger Sub hereby, jointly and severally, represents and warrants to
Stockholder as follows:
 
(a)         Each of Parent and Merger Sub is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and each of Parent and the Merger Sub has all requisite corporate power and
authority to execute and deliver this Agreement and the Merger Agreement and to
consummate the transactions contemplated hereby and thereby, and has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Agreement and the Merger Agreement.
 
 
2

--------------------------------------------------------------------------------


 
(b)         This Agreement and the Merger Agreement have been duly authorized,
executed and delivered by each of Parent and Merger Sub, and constitute the
valid and binding obligations of each of Parent and Merger Sub, enforceable
against each of them in accordance with their terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors' rights generally and
(ii) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and would
be subject to the discretion of the court before which any proceeding therefor
may be brought.
 
(c)         Neither the execution and delivery of this Agreement or the Merger
Agreement by each of Parent and Merger Sub nor the consummation by Parent and
Merger Sub of the transactions contemplated hereby or thereby will result in a
violation of, or a default under, any contract, trust, commitment, agreement,
understanding, arrangement or restriction of any kind to which either Parent or
Merger Sub is a party or by which either Parent or Merger Sub or their
respective assets are bound.  The consummation by Parent and Merger Sub of the
transactions contemplated by this Agreement or the Merger Agreement will not
(i) violate any provision of any judgment, order or decree applicable to Parent
or Merger Sub or (ii) require any consent, approval or notice under any statute,
law, rule or regulation applicable to either Parent or Merger Sub, other than
(x) filings under the Exchange Act and the rules and regulations promulgated
thereunder and (y) where the failure to obtain such consents or approvals or to
make such notifications, would not, individually or in the aggregate, prevent or
materially delay the performance by either Parent or Merger Sub of any of their
obligations under this Agreement and the Merger Agreement.
 
SECTION 3.     Tender of the Shares.
 
(a)         Stockholder hereby agrees that it shall irrevocably tender (and
deliver any certificates evidencing) its Shares, or cause its Shares to be
irrevocably tendered, into the Offer promptly following, and in any event no
later than the fifth (5th) business day following the commencement of the Offer
pursuant to Section 1.1 of the Merger Agreement in accordance with the
procedures set forth in the Offer Documents, free and clear of all Encumbrances
(other than Permitted Encumbrances); provided that  Parent and Merger Sub agree
that Stockholder may withdraw its Shares from the Offer at any time following
the termination of this Agreement or as otherwise provided pursuant to Section 9
hereof; and further provided that Stockholder shall not be required, for
purposes of this Agreement, to exercise any unexercised Company Options held by
Stockholder.
 
(b)         If the Offer is terminated or withdrawn by Merger Sub, or the Merger
Agreement is terminated prior to the purchase of Shares in the Offer, Parent and
Merger Sub shall promptly return, and shall cause any depository or paying
agent, including the Paying Agent, acting on behalf of Parent and Merger Sub, to
return all tendered Shares to the Stockholder.
 
 
3

--------------------------------------------------------------------------------


 
SECTION 4.     Transfer of the Shares; Other Actions.
 
(a)         Prior to the termination of this Agreement, except as otherwise
provided herein (including pursuant to Section 3 or Section 5) or in the Merger
Agreement, Stockholder shall not, and shall cause each of its subsidiaries not
to: (i) transfer, assign, sell, gift-over, hedge, pledge or otherwise dispose
(whether by sale, liquidation, dissolution, dividend or distribution) of, enter
into any derivative arrangement with respect to, create or suffer to exist any
Encumbrances (other than Permitted Encumbrances) on or consent to any of the
foregoing ("Transfer"), any or all of the Shares or any right or interest
therein; (ii) enter into any contract, option or other agreement, arrangement or
understanding with respect to any Transfer; (iii) grant any proxy,
power-of-attorney or other authorization or consent with respect to any of the
Shares with respect to any matter that is, or that is reasonably likely to be
exercised in a manner, inconsistent with the transactions contemplated by the
Merger Agreement or the provisions thereof; (iv) deposit any of the Shares into
a voting trust, or enter into a voting agreement or arrangement with respect to
any of the Shares; or (v) knowingly, directly or indirectly, take or cause the
taking of any other action that would restrict, limit or interfere with the
performance of such Stockholder's obligations hereunder or the transactions
contemplated hereby, excluding any bankruptcy filing.
 
(b)         Notwithstanding the foregoing, Stockholder may make (a) Transfers of
Shares by will or by operation of law or other transfers for estate planning
purposes, in which case any such transferee shall agree in writing to be bound
by this Agreement prior to the consummation of any such Transfer, (b) with
respect to such Stockholder’s Company Options which expire on or prior to the
Termination Date, to the extent permitted by the Company Stock Plans, Transfers
of Shares to the Company as payment for the (I) exercise price of such
Stockholder’s Company Options and (II) taxes applicable to the exercise of such
Stockholder’s Company Options, and (c) as Parent may otherwise agree in writing
in its sole discretion.
 
(c)         Upon receipt of payment in full for all of its Shares pursuant to
the Merger Agreement, Stockholder agrees that any and all rights incident to his
or her ownership of Shares (including any rights to recover amounts, if any,
that may be determined to be due to any stockholder or former stockholder of the
Company), including but not limited to rights arising out of a such
Stockholder's ownership of Shares prior to the transfer of such Shares to Merger
Sub or Parent pursuant to the Offer or pursuant to the Merger Agreement, shall
be transferred to Merger Sub and Parent upon the transfer to Merger Sub or
Parent of such Stockholder's Shares.
 
SECTION 5.     Grant of Irrevocable Proxy; Appointment of Proxy.
 
(a)         Without in any way limiting Stockholder's right to vote the Shares
in its sole discretion on any other matters that may be submitted to a
stockholder vote, consent or other approval, Stockholder hereby irrevocably
grants to, and appoints,
 
4

--------------------------------------------------------------------------------


 
Parent and any designee thereof, Stockholder's proxy and attorney-in-fact (with
full power of substitution), for and in the name, place and stead of such
Stockholder, to attend any meeting of the stockholders of the Company on behalf
of such Stockholder, to include such Shares in any computation for purposes of
establishing a quorum at any meeting of stockholders of the Company, and to vote
all Shares beneficially owned or controlled by such Stockholder (the "Vote
Shares"), or to grant a consent or approval in respect of the Vote Shares, in
connection with any meeting of the stockholders of the Company or any action by
written consent in lieu of a meeting of stockholders of the Company (i) in favor
of the Merger or any other transaction pursuant to which Parent proposes to
acquire the Company, whether by tender offer or merger, in which stockholders of
the Company would receive aggregate consideration per share of  Company Common
Stock equal to or greater than the consideration to be received by such
stockholders in the Offer and the Merger and otherwise on the same terms as the
Offer and the Merger and/or (ii) against any action or agreement which would in
any material respect impede, interfere with or prevent the Offer or the Merger,
including, but not limited to, any other extraordinary corporate
transaction, including, a merger, acquisition, sale, consolidation,
reorganization or liquidation involving the Company and a third party, or any
other proposal of a third party to acquire the Company or all or substantially
all of the assets thereof.
 
(b)         Stockholder hereby represents that any proxies heretofore given in
respect of the Shares, if any, are revocable, and hereby revokes such proxies.
 
(c)         Stockholder hereby affirms that the irrevocable proxy set forth in
this Section 5 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of Stockholder under this Agreement.  Stockholder hereby further
affirms that the irrevocable proxy is coupled with an interest and, except as
set forth in this Section or in Section 9 hereof, is intended to be irrevocable
in accordance with the provisions of Section 212 of the DGCL.  If during the
term of this Agreement for any reason the proxy granted herein is not
irrevocable, then such Stockholder agrees that it shall vote its Shares in
accordance with Section 5(a) above as instructed by Parent in writing.  The
parties agree that the foregoing shall be a voting agreement created under
Section 218 of the DGCL.
 
SECTION 6.     Company Takeover Proposals; Non-Solicitation.
 
(a)         Company Takeover Proposals
 
(i)                 Stockholder will notify Parent and Merger Sub immediately
following Stockholder’s learning of such if any Company Takeover Proposals are
received by, or, in connection with any Company Takeover Proposal, any
information is requested from or any negotiations or discussions are sought to
be initiated or continued with, Stockholder or Stockholder's employees,
investment bankers, attorneys, accountants or other agents, if any, which notice
shall include the identity of the Person making such information request or
Company Takeover Proposal and the material terms and conditions of  such Company
Takeover or information request.
 
 
5

--------------------------------------------------------------------------------


 
 
(b)         No Solicitation.
 
(i)                 Stockholder shall not, nor shall it authorize or permit any
of his or her Representatives to, directly or indirectly, (A) solicit, initiate
or encourage, or take any other action designed to, or which is reasonably
expected to, facilitate, any Company Takeover Proposal, (B) enter into any
agreement with respect to any Company Takeover Proposal or (C) enter into,
continue or otherwise participate in any discussions or negotiations regarding,
or furnish to any Person any information with respect to, or otherwise cooperate
with, any proposal that constitutes, or is reasonably expected to lead to, any
Company Takeover Proposal.  The Stockholder shall, and shall cause its
Representatives to, immediately cease and cause to be terminated all existing
discussions or negotiations with any Person conducted heretofore with respect to
any proposal that constitutes, or is reasonably expected to lead to, any Company
Takeover Proposal and request the prompt return or destruction of all
confidential information previously furnished.  It is understood that this
Agreement limits the rights of Stockholder only to the extent that Stockholder
is acting in Stockholder's capacity as a stockholder of the Company, and nothing
herein shall be construed as preventing Stockholder, as an officer or director
of the Company, or as a trustee or fiduciary of any employee benefit plan or
trust, from fulfilling the obligations of such office (including, subject to the
limitations contained in Section 6.5 of the Merger Agreement, the performance of
obligations required by the fiduciary obligations of Stockholder acting solely
in his or her capacity as an officer or director, trustee or fiduciary).
 
SECTION 7.     Directors and Officers.  This Agreement shall apply to
Stockholder solely in Stockholder’s capacity as a Company Stockholder and/or
holder of Company Options. performance based stock units, restricted stock or
deferred stock units, and not in such Stockholder’s capacity as a director,
officer or employee of the Company or in such Stockholder’s capacity as a
trustee or fiduciary of any employee benefit plan or trust. Notwithstanding any
provision of this Agreement to the contrary, nothing in this Agreement shall (or
require Stockholder to attempt to) limit or restrict a director and/or officer
of the Company in the exercise of his or her fiduciary duties consistent with
the terms of the Merger Agreement as a director and/or officer of the Company or
in his or her capacity as a trustee or fiduciary of any employee benefit plan or
trust or prevent or be construed to create any obligation on the part of any
director and/or officer of the Company or any trustee or fiduciary of any
employee benefit plan or trust from taking any action in his or her capacity as
such director, officer, trustee and/or fiduciary.
 
SECTION 8.     Further Assurances.  Each party shall execute and deliver any
additional documents and take such further actions as may be reasonably
necessary or desirable to carry out all of the provisions hereof, including all
of the parties'
 
6

--------------------------------------------------------------------------------


 
obligations under this Agreement, including without limitation to vest in Parent
the power to vote the Shares to the extent contemplated by Section 6 hereof.
 
SECTION 9.     Termination.
 
(a)         This Agreement, and all rights and obligations of the parties
hereunder, shall terminate immediately upon the earliest to occur of the
following:
 
(i)    termination of the Merger Agreement for any reason;
 
(ii)   the Effective Time;
 
(iii)  such date and time as (A) any amendment or change to the Merger Agreement
is effected without Stockholder’s consent that decreases the Offer Price, or (B)
any amendment or change to the Merger Agreement that is not approved by the
Board of Directors of the Company is effected without Stockholder's consent that
materially and adversely affects Stockholder; or
 
(iv)  the mutual written consent of Parent and Stockholder
 
(b)         Sections 10 and 13(e) hereof shall survive the termination of this
Agreement.
 
SECTION 10.   Expenses.  All fees and expenses incurred in connection this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees or expenses, whether or not the Offer or the Merger is
consummated.
 
SECTION 11.   Public Announcements.  Stockholder (in his capacity as a
stockholder of the Company and/or signatory to this Agreement) shall not make
any public announcement regarding this Agreement and the transactions
contemplated hereby, without the prior written consent of Parent.
 
SECTION 12.   Adjustments. In the event of (a) any stock dividend, stock split,
merger, recapitalization, reclassification, combination, exchange of shares or
the like of the capital stock of the Company on, of or affecting the Shares or
(b) that Stockholder shall become the beneficial owner of any additional shares
of Company Common Stock, then the terms of this Agreement shall apply to the
shares of Company Common Stock held by Stockholder immediately following the
effectiveness of the events described in clause (a) or Stockholder becoming the
beneficial owner thereof as described in clause (b), as though, in either case,
they were Shares hereunder.  In the event that Stockholder shall become the
beneficial owner of any other securities entitling the holder thereof to vote or
give consent with respect to the matters set forth in Section 5 hereof, then the
terms of Section 5 hereof shall apply to such other securities as though they
were Shares hereunder.
 
 
7

--------------------------------------------------------------------------------


 
SECTION 13.   Miscellaneous.
 
(a)         Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, sent via electronic mail (receipt confirmed),
facsimile (receipt confirmed) or sent by a nationally recognized overnight
courier (providing proof of delivery) to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice):
 
If to Stockholder, to:
 
[    ]
Attention: [    ]
Telephone: [    ]
Facsimile:  [    ]


with copies to:


[    ]
[    ]
Fax No: [    ]
Attention: [     ]




If to Parent or Merger Sub, to:
 
Endo Pharmaceuticals Holdings Inc.
100 Endo Boulevard
Cadds Ford, PA  19317
Fax no: (610) 558-9864
Attention: Caroline B. Manogue, Esq.    


with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Telephone:    (212) 735-3000
Facsimile:      (212) 735-2000
Attention:      Eileen T. Nugent, Esq.


(b)         Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(c)         Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.
 
 
8

--------------------------------------------------------------------------------


 
(d)         Entire Agreement, No Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement and (b) is not intended to confer, nor shall it
confer, upon any Person other than the parties hereto any rights or remedies or
benefits of any nature whatsoever.
 
(e)         Governing Law, Jurisdiction.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflict
of laws thereof.
 
(f)          Waiver of Jury Trial.  EACH OF PARENT, MERGER SUB AND STOCKHOLDER
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF PARENT, MERGER SUB OR STOCKHOLDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13(f).
 
(g)         Assignment.  Prior to the earlier to occur of (i) the termination of
the Merger Agreement or (ii) the consummation of the Merger, neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned, in whole or in part, by operation of law or otherwise by any
of the parties hereto without the prior written consent of the other parties,
except that Parent and Merger Sub may assign, in their sole discretion and
without the consent of any other party, any or all of their rights, interests
and obligations hereunder to each other or to one or more direct or indirect
wholly owned subsidiaries of Parent, and any such assignee may thereafter
assign, in its sole discretion and without the consent of any other party, any
or all of its rights, interests and obligations hereunder to one or more
additional direct or indirect wholly owned subsidiaries of Parent; provided,
that no such assignment shall relieve Parent or Merger Sub of any of their
respective obligations under this Agreement.  Any assignment in violation of the
preceding sentence shall be void. Subject to the preceding two sentences, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.
 
(h)         Severability of Provisions.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or
 
 
9

--------------------------------------------------------------------------------


 
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect, insofar as the foregoing can be
accomplished without materially affecting the economic benefits anticipated by
the parties to this Agreement.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
 
(i)          Specific Performance. The parties agree that irreparable damage
would occur and that the parties would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any federal court located in the
State of Delaware or in Delaware state court, this being in addition to any
other remedy to which they are entitled at law or in equity.
 
(j)          Amendment.  No amendment or modification of this Agreement shall be
effective unless it shall be in writing and signed by each of the parties
hereto, and no waiver or consent hereunder shall be effective against any party
unless it shall be in writing and signed by such party.
 
(k)         Binding Nature.  This Agreement is binding upon and is solely for
the benefit of the parties hereto and their respective successors, legal
representatives and assigns.
 
(l)          FIRPTA Certificates.  Prior to the purchase of Shares pursuant to
Section 3 hereof, Stockholder shall provide to Parent, Merger Sub or the
Exchange Agent, as the case may be, a certificate of non-foreign status as
provided in Treasury Regulation Section 1.1445-2(b) (the "FIRPTA
Certificate").  If a Stockholder fails to deliver the FIRPTA Certificate,
Parent, Merger Sub or the Exchange Agent, as the case may be, shall be entitled
to withhold the amount required to be withheld pursuant to Section 1445 of the
Code from amounts otherwise payable to Stockholder pursuant to the Merger
Agreement or this Agreement.
 
(m)         No Recourse.  Parent and Merger Sub agree that Stockholder (in his
capacity as a stockholder of the Company) will not be liable for claims, losses,
damages, liabilities or other obligations resulting from the Company's breach of
the Merger Agreement.
 
(n)         No Ownership Interest.  Except as otherwise provided herein, nothing
contained in this Agreement shall be deemed to vest in Parent any direct or
indirect ownership or incidence of ownership of or with respect to the Shares.
All rights, ownership and economic benefits of and relating to the Shares shall
remain vested in and belong to the Stockholder, and Parent shall have no
authority to manage, direct, restrict, regulate, govern, or administer any of
the policies or operations of the Company or exercise any power or authority to
direct the Stockholder in the voting of any of the Shares, except as otherwise
provided herein.
 
 
 

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Parent, Merger Sub and the Stockholders have caused this
Agreement to be duly executed and delivered as of the date first written above.
 



 
PARENT
                 
By:
       
Name:
   
Title:  
                 
MERGER SUB
                 
By:
       
Name:
   
Title:  
                 
[STOCKHOLDER]]
                 
By:
       
Name:
 


 
11

--------------------------------------------------------------------------------

 

 
Name and Address
Company
 Common Stock
Vested
Options
Unvested
Options
Restricted
 Stock
Performance Based
 Stock Units
Deferred
Stock Units
                                                                               
                                                                               
                                                                               
           
TOTAL
           



 
 
 
 

 
I-1


--------------------------------------------------------------------------------
